Case 1:15-cv-20245-MGC Document 127 Entered on FLSD Docket 05/31/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No. 15-20245-Civ-COOKE/TORRES

   FLAVA WORKS, INC.,

          Plaintiff,

   vs.

   A4A RESEAU INC.,

         Defendant.
   __________________________________/

                                    ORDER OF DISMISSAL

          THIS CASE is before me sua sponte. On March 11, 2019, Plaintiff ’s then-counsel,

   Shambee Law Office, Ltd., withdrew from this action.          See Paperless Order Granting

   Motion to Withdraw by Shambee Law Office, Ltd., (ECF No. 123). Plaintiff Flava Works,

   Inc. was advised that, as a corporation, it cannot proceed pro se. Plaintiff was directed to

   obtain counsel by April 4, 2019, and informed that the failure to do so will result in default

   judgment being entered in this action.

          The time for Plaintiff Flava Works, Inc., to obtain counsel has expired. To date,

   counsel has not entered an appearance on behalf of Plaintiff Flava Works, Inc. Accordingly,

   this case is DISMISSED without prejudice. The Clerk is directed to CLOSE this case. All

   pending motions, if any, are DENIED as moot.
Case 1:15-cv-20245-MGC Document 127 Entered on FLSD Docket 05/31/2019 Page 2 of 2



          DONE and ORDERED in chambers, at Miami, Florida, this 31st day of May 2019.




   Copies furnished to:
   Edwin G. Torres, U.S. Magistrate Judge
   Counsel of record
